Citation Nr: 0214278	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  97-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post left total 
hip replacement, claimed as secondary to the veteran's 
service-connected bilateral pes planus with osteoarthritis of 
the feet (bilateral pes planus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's claim of 
entitlement to service connection for status post left total 
hip replacement, which the veteran asserted as secondary to 
his service-connected bilateral pes planus.  The veteran 
perfected a timely appeal of this determination to the Board.

In a September 1997 statement, the veteran asserted that his 
ankle disability was secondary to his bilateral pes planus.  
A review of the medical evidence shows that VA outpatient 
treatment examiners in November 1991 have opined that this 
condition is indeed secondary to the veteran's service-
connected bilateral pes planus.  To date, VA has not 
considered this claim.  In light of the foregoing, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for bilateral pes planus 
with osteoarthritis since November 11, 1945, and effective 
January 27, 1981, it has been evaluated as 50 percent 
disabling.

3.  The veteran has status post left total hip replacement 
that is due to his service-connected bilateral pes planus 
with osteoarthritis of the feet.


CONCLUSION OF LAW

Status post left total hip replacement is proximately due to 
or the result of the veteran's service-connected bilateral 
pes planus with osteoarthritis of the feet.  38 C.F.R. 
§§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for status post left 
total hip replacement, asserted as secondary to his service-
connected bilateral pes planus, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his status post left total 
hip replacement and to obtain an opinion as to the etiology 
of the condition, and specifically, for an assessment as to 
whether it was secondary to his service-connected bilateral 
pes planus.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In addition, VA has associated records of the 
veteran's VA inpatient and outpatient care, and there is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Background

The Board has reviewed the pertinent evidence of record.  
Because it is clear that the veteran has been diagnosed as 
status post left total hip replacement, the Board will 
confine its discussion to the evidence that concerns whether 
this condition is related to his service-connected bilateral 
pes planus.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

The veteran's service medical records are negative for 
complaints or findings of hip problems, and indeed, the 
veteran does not contend otherwise.  Instead, he maintains 
that his status post left total hip replacement is related to 
his service-connected bilateral pes planus, and that service 
connection for the former disability is thus warranted.  

Service connection was established for bilateral pes planus 
in February 1946, and a 10 percent rating was assigned, 
effective the day following the veteran's discharge, i.e., 
November 11, 1945.  Since that time, the definition of the 
disability has been expanded to include osteoarthritis of the 
feet, and the current 50 percent evaluation has been in 
effect since January 27, 1981.

The VA outpatient treatment records dated since the 1990s 
show that the veteran has been seen on numerous occasions for 
treatment of his left hip disability and was initially 
diagnosed as having left hip arthritis in 1992.  These 
entries also reflect that he was seen for his service-
connected bilateral pes planus, which was consistently 
described as severe, and which resulted in a gait deformity.  
In addition, while discussing the veteran's hip condition, VA 
examiners regularly noted his bilateral pes planus.  Further, 
in December 1996, the veteran had left total hip arthroplasty 
to treat his left hip condition.

In January 2000, the veteran was afforded a formal VA 
examination to determine whether there was a relationship 
between his left hip arthritis and his service-connected 
bilateral pes planus with osteoarthritis of the feet.  At the 
outset of his report, the physician discussed the veteran's 
pertinent in-service and post-service medical history, 
including the 1996 VA surgery and the initial diagnosis of 
left hip arthritis in 1992.  In addition, he observed that 
the veteran began developing right hip problems in 1993.  The 
examiner also noted that X-rays conducted in 1997 revealed 
that the veteran had severe deformity of the medial and 
lateral malleolus, and that the talus was markedly distorted, 
due to a suspected remote fracture.  X-rays also disclosed 
that there were degenerative changes in the intertarsal 
joints.

The physician reported that although the hip surgery 
succeeded in relieving a good deal of the veteran's hip pain, 
he was spending increasing amounts of time in a wheelchair 
because of his foot problems.  He added that when the veteran 
walked, he needed the benefit of a cane.  The examiner 
indicated that the veteran presented in a wheelchair, wearing 
prescription shoes with high ankle supports.  The examination 
revealed that the veteran had a very large bony deformity of 
the medial malleolus of the right ankle.  The physician 
indicated that it appeared that the head of the veteran's 
talus had shifted medially and that the bottom of the 
calcaneus had shifted laterally, which he explained meant 
that the ankle had a marked valgus angulation with pronation 
of the forefoot; the examiner noted that the veteran did not 
have a similar deformity on his left foot.  The talotibial 
articulation was without inversion or eversion and the foot 
exhibited third-degree pes planus.  The examiner further 
stated that the veteran was too frail to be placed on the 
examination table to perform a hip examination.

Following his review of the veteran's records and physical 
examination, the physician diagnosed the veteran as having 
severe, third-degree, bilateral pes planus with bilateral 
osteoarthritis, and opined that "more probably than not, the 
pes planus contributed to the left hip osteoarthritis and the 
need for total hip replacement."

Notwithstanding the January 2000 opinion of the VA physician, 
in a February 2000 rating action, the RO confirmed and 
continued its denial of the veteran's claim of service 
connection for status post left total hip replacement; in 
doing so, the RO essentially rejected, on medical grounds, 
the VA examiner's opinion.

Finally, in support of this claim, in April 2001 written 
argument, the veteran's representative cited the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) for 
the proposition that although VA need not accept the opinion 
offered by a physician, it was required to point to medical 
evidence as the basis for its decision, and was prohibited 
from merely substituting its own medical judgment.  Further, 
in September 2002 written argument, Disabled American 
Veterans noted the opinion offered by the January 2002 VA 
examiner and pointed out that the RO had "offered nothing 
more than its own unsubstantiated medical opinion in 
rebuttal."

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a careful review of the record, the Board finds 
that the evidence supports the veteran's claim of service 
connection for status post left total hip replacement.  In 
reaching this conclusion, the Board notes that following a 
discussion of the severity of the veteran's bilateral pes 
planus and his physical, the January 2002 VA opined that his 
left hip arthritis was secondary to the service-connected 
disability.  This opinion constitutes the only medical 
evidence that addresses whether the veteran's left hip 
condition is etiologically related to his bilateral pes 
planus with osteoarthritis.  

In reaching this conclusion, the Board notes that it agrees 
with Disabled American Veterans, and that VA, although not 
required to accept medical authority supporting a claim, must 
provide reasons for rejecting that evidence and, more 
importantly, must provide a medical basis other than its own 
unsubstantiated conclusions in support of a determination.  
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin.  
Because the only medical evidence in this case supports the 
veteran's claim, service connection for status post left 
total hip replacement is warranted.



ORDER

Service connection for status post left total hip replacement 
is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

